Citation Nr: 9913672	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-16 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a bilateral knee 
disability.  

3.  Entitlement to a compensable evaluation for residuals of 
a fracture of the fourth finger of the left hand.  	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

The issue of entitlement to a compensable evaluation for the 
veteran's residuals of a fracture of the fourth finger of the 
left hand will be addressed in the remand that follows this 
decision since the Board has determined that additional 
development is warranted.  The decision will address the 
issues of entitlement to service connection for tinnitus and 
for a bilateral knee disability, since these issues are not 
inextricably intertwined with the remand issue.  Parker v. 
Brown, 7 Vet. App. 116 (1994); Holland v. Brown, 6 Vet. 
App. 443 (1994); Kellar v. Brown, 6 Vet. App. 157 (1994).  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
tinnitus is not plausible.  

2. The claim of entitlement to service connection for a 
bilateral knee disability is not plausible.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).   

2.  The claim of entitlement to service connection for a 
bilateral knee disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible." See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992). The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim. See Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection may be granted for a disability incurred 
in or aggravated by service.  38 U.S.C.A. § 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  Continuity of symptomatology is 
required where the condition noted in service is not shown to 
be chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  

In  Savage v. Gober, 10 Vet. App. 488 (1997), The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") established the following 
rules with regard to claims addressing the issue of 
chronicity:  The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well-
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Therefore, notwithstanding the veteran's 
showing of an inservice injury, and statements of post-
service continuity of symptomatology, medical expertise is 
required to relate his disabilities etiologically to his 
post-service symptoms. Savage, supra; Caluza v. Brown, 7 Vet. 
App. 498 (1995); at 506. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit, 5 Vet. App. at 93.

The veteran's DD-214 shows his MOS during service as 
personnel records specialist.  It also reflects that he 
served in Vietnam.  The veteran's service medical records are 
negative for any complaints or findings of tinnitus.  The 
service records show that he was treated in April 1967 during 
basic training, for pain in both knees.  Medication was 
prescribed.  The veteran's separation examination, dated in 
March 1969, shows no complaint of tinnitus and no 
musculoskeletal abnormality was noted.  

Private medical records dated beginning in the 1980's are 
silent for a complaint or finding of tinnitus.  They show a 
complaint of bilateral knee discomfort in April 1991.  No 
diagnosis was offered. 

On VA audio examination in March 1998, the veteran reported 
hearing a seashell type noise in his ears when in a quiet 
place.  The examiner noted that tinnitus was present and that 
the date of onset was since the military.  On VA ear 
examination that same month, the veteran reported bilateral 
buzzing, rolling tinnitus after the Vietnam War.  The 
diagnosis was, bilateral tinnitus.  

The veteran was examined by VA in March 1998.  On a joints 
examination, he reported that in April 1967, he awoke with 
bilateral knee swelling with no previous known injury.  He 
currently complained of pain and swelling in the knees as 
well as a sensation of giving away.  Range of motion was from 
0 to 140 degrees.  X-rays showed patellar osteophytes, 
bilaterally, and the diagnosis was, chondromalacia of the 
patellae and degenerative joint disease of both patellas.  

The veteran testified at a personal hearing in November 1998.  
He stated that he developed tinnitus after exposure to 
acoustic trauma in service.  He reported that as a combat 
engineer, he was exposed to equipment noise as well as 
exposure to rocket fire in Vietnam, and that he has had 
tinnitus since that time.  He also testified that he was 
treated in service for bilateral knee problems during basic 
training and that he was given medication for relief.  He 
stated that he twisted one knee going through a gate during 
basic training and the other when he went back through 
because he was compensating for the other knee.  He reported 
that after service he was treated for his knees a few months 
after discharge.  He said that his doctor was now deceased 
and that the physician's nephew treated the veteran 
thereafter.  The veteran reported that he would try to get 
the records for that treatment.  A complete transcript is of 
record.  

A statement from the veteran's mother is of record, having 
been submitted at the time of the veteran's hearing.  The 
statement attests to the veteran having written to his mother 
and father while he was in basic training informing them that 
he had been injured.  

Tinnitus

Although private medical treatment records beginning in the 
early 1980's contain no complaint or finding concerning 
tinnitus, it has been recently diagnosed.  Based on the 
foregoing, the Board acknowledges that the veteran currently 
suffers from tinnitus.  However, despite any current 
tinnitus, there is no competent medical evidence of record 
that establishes a nexus, or link, between any current 
tinnitus, and the veteran's military service.  It is noted 
that the veteran's MOS is recorded as personnel records 
specialist and also that he served in Vietnam.  The Board 
notes that even accepting as true the veteran's contentions 
that he was exposed to acoustic trauma in service and that he 
developed tinnitus, his claim still would not be well 
grounded, as the missing element in this case is competent 
medical evidence of a nexus, or link, between any current 
tinnitus, and an incident of the veteran's military service. 
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 
Vet. App. 521, 524 (1996).  Although the veteran has stated 
that his tinnitus is related to service, the evidence does 
not show that the veteran possesses medical expertise, nor is 
it contended otherwise. Therefore, without supporting medical 
evidence of a nexus between the veteran's current tinnitus, 
and service, the veteran's statement is insufficient to 
render his claim well grounded.  See Grottveit, 5 Vet. App. 
91, 93 (lay assertions of medical [etiology] cannot 
constitute evidence to render a claim well grounded under 
section 5107(a)); Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) (evidentiary assertions may not be accepted as true 
when the fact asserted is beyond the competence of the person 
making the assertion).  It is noted that a VA examiner has 
indicated on recent examination that the tinnitus had its 
onset in service; however this finding is based on the 
history provided by the veteran at the examination.  When a 
medical finding relies at least partially on the veteran's 
rendition of his own medical history, the Board is not bound 
to accept the medical conclusions as they have no greater 
probative value than the facts alleged by the veteran.  Swann 
v. Brown, 5 Vet. App. 229, 233 (1993), Black v. Brown, 5 Vet. 
App. 177 (1993).  Thus, without competent medical evidence of 
a causal relationship between tinnitus, and an in- service 
incident, the veteran has not presented a well grounded claim 
for service connection for tinnitus, and his claim must be 
denied.  

A Bilateral Knee Disability

The record shows that the veteran was treated on one occasion 
during service for complaints of bilateral knee pain, and he 
currently has been diagnosed with chondromalacia of the 
knees.  While he reports having continuing treatment for knee 
complaints after service, there is nothing in the record to 
show treatment for knee complaints until the 1980's, many 
years after service discharge. This is too remote in time to 
reasonably be related to service.  It is noted that the 
veteran has not supplied any records from the deceased 
private physician's files or from the physician's nephew 
regarding treatment of the veteran after service that the 
veteran reported he would attempt to provide.  In addition, 
there is nothing in the record to show a link or nexus 
between the inservice treatment and his current findings.  
Absent the required nexus, the claim cannot be found well 
grounded and must be denied.  

The veteran is free at any time in the future to submit 
evidence in support of his claims.  Medical records of 
complaints and treatment of tinnitus and/or a bilateral knee 
disability in service or shortly thereafter would be helpful 
in establishing a well-grounded claim, as well as medical 
opinion linking any current findings with trauma incurred in 
the veteran's military service.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).


ORDER

Service connection for tinnitus is denied.  

Service connection for a bilateral knee disability is denied.  


REMAND

The veteran seeks a compensable evaluation for his service-
connected finger disorder of the left hand, which is rated 
under Diagnostic Code 5227 of VA's Schedule for Rating 
Disabilities.  The only rating available under DC 5227 is a 
noncompensable evaluation for ankylosis of any finger.  A 
higher rating would be available only for extremely 
unfavorable ankylosis, which is rated as amputation under DCs 
5152-5156.  The Board notes that Diagnostic Code 5227 is 
predicated on loss of range of motion and, therefore, 
pursuant to DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995), 
the provisions of 38 C.F.R. § 4.40 and 4.45 are for 
consideration.  

The record shows that the veteran has undergone treatment 
from a private physician for various complaints, including 
carpal tunnel syndrome.  Regarding this disorder, the veteran 
complained of numbness of the hands, concern about co-
ordination, tingling of the hands.  The Board notes that on 
VA examination in March 1998, the veteran complained of 
numbness in the fingers and a decrease of sensation.  It was 
stated that the veteran had no history of limitation of 
motion or functional impairment during flare-ups.  In his 
July 1998 notice of disagreement, the veteran stated that he 
had loss of grip strength and had pain and swelling with 
weather changes.  In his October 1998 substantive appeal, the 
veteran reported that he had limitation of motion, pain and 
swelling concerning his finger disorder of the left hand.  At 
his personal hearing in November 1998, the veteran stated 
that he had a loss of grip of the left hand, and that he has 
difficulty typing.  The Board finds that it cannot render a 
determination as to the extent of any functional loss of the 
left fourth finger without further examination.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") has held 
that the duty to assist includes the duty to obtain adequate 
and contemporaneous VA examinations, including examinations 
by specialists when indicated, and to obtain medical records 
to which the veteran has referred or which may be pertinent 
to the issues.  Littke v. Derwinski, 1 Vet.App. 90 (1990); 
Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. 
Derwinski, 1 Vet.App. 121 (1991).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill the 
statutory duty to assist.  Ascherl v. Brown, 4 Vet.App. 371, 
377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his finger 
disorder of the left hand recently.  With 
any necessary authorization, the RO 
should attempt to obtain and associate 
with the claims folder copies of all 
pertinent treatment reports identified by 
the veteran which are not currently of 
record.  

2. The RO should schedule the veteran for 
an orthopedic examination of the left 
fourth finger.  Any and all indicated 
studies must be performed, including 
range of motion studies.  Moreover, in 
accordance with DeLuca v. Brown, 8 
Vet.App. 202, 206-7 (1995), the 
examination report must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare- 
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and to the extent 
possible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups. If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated.  The 
examiner should to the extent possible 
distinguish the symptomatology related to 
the veteran nonservice-connected carpal 
tunnel syndrome from that of his service-
connected residuals of a fracture of the 
fourth finger of the left hand.  The 
effect of the service-connected 
disability on the veteran's employability 
should be expressed.  The complete 
rationale for each opinion expressed 
should explicitly be set forth.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review.

3.  After the examination has been 
completed, the RO should review the 
examination report to insure that they 
comply with the directives of this 
remand, and if not, it must be returned 
for corrective action.  

4.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.  



After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, or if a timely Notice of 
Disagreement is received as to any other matter, the veteran 
and his representative should be provided with an appropriate 
Supplemental Statement of the Case.  After allowing the 
veteran appropriate time to respond, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to the final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 

